United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plaquemine, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1871
Issued: March 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2006 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated March 2, 2006 and a nonmerit decision
dated July 13, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over both the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has established that his accepted back condition
resulted in impairment of his lower extremities or other scheduled members; and (2) whether the
Office properly declined to reopen appellant’s claim for consideration of the merits in
accordance with section 8128(a) of the Federal Employees’ Compensation Act.1

1

5 U.S.C. §§ 8101-8193, § 8128(a).

FACTUAL HISTORY
This case has been before the Board on appeal on two previous occasions. On
September 13, 1995 appellant, then a 53-year-old mail carrier, filed a traumatic injury claim
alleging that he injured his left leg, thigh, groin and back when his foot went through a porch
floor while he was in the performance of his federal job duties. The Office accepted appellant’s
claim for displaced lumbar disc and authorized compensation benefits. Appellant alleged that
following his return to light-duty work he sustained a recurrence of total disability on
March 28, 2002. The Office denied this claim on September 5, 2002. In its April 18, 2003
decision,2 the Board affirmed the Office’s September 5, 2002 decision concluding that appellant
had not met his burden of proof in establishing a recurrence of total disability on or after
March 28, 2002.
Appellant requested a schedule award on February 7, 2003. The Office denied this claim
on July 15, 2003 finding that appellant had not established that his accepted back injury resulted
in any impairment of a scheduled member. Appellant requested an oral hearing which the
Branch of Hearings and Review denied as untimely on November 10, 2003. The Board issued
its decision on July 12, 20043 and affirmed the Office’s decisions. The Board found the evidence
from appellant’s attending physician Dr. Gregory Ward, Board-certified in physical medicine
and rehabilitation, dated through December 4, 2002 was not sufficiently detailed and specific to
establish that appellant had any left lower extremity impairment due to his accepted lumbar spine
injury. The Board further found that appellant was not entitled to an oral hearing. The facts and
the circumstances of the case as set out in the Board’s prior decisions are adopted herein by
reference.
Dr. Ward submitted a report dated April 15, 2004 and diagnosed chronic low back pain
with bilateral lower extremity radiculopathy. He submitted an additional report dated May 26,
2004, noting his impression of degenerative disc disease throughout the lumbar spine without
focal herniation or protrusion. Dr. Ward noted that appellant described an increase in symptoms
resulting in intense low back pain with burning and lumbar radicular symptoms to his legs, hip,
thighs and feet. On July 8, 2004 he repeated his diagnoses and again found that appellant’s
symptoms had increased.
The Office provided a letter authorizing a comprehensive evaluation pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment4 (A.M.A.,
Guides) on September 27, 2004. The Office noted that this examination was to be in regard to
the lower extremities and that the accepted condition was displacement of lumbar intervertebral
disc without myelopathy. In a report dated October 13, 2004, Dr. John E. Clark, a Boardcertified physical medical and rehabilitation specialist, noted that he was examining appellant for
schedule award purposes. He noted appellant’s history of injury and medical treatment.

2

Docket No. 03-305 (issued April 18, 2003).

3

Docket No. 04-481 (issued July 12, 2004).

4

A.M.A., Guides (5th ed. 2000).

2

Dr. Clark found that appellant had limited range of motion in his lumbar spine and pain in his
left hip. He diagnosed chronic pain syndrome with significant psychological overlay as well as
lumbar degenerative disc disease. Dr. Clark stated:
“Based on the review of the review of the medical records provided by the patient
and the clinical exam[ination] I would award [appellant] the following
impairment rating based on the [A.M.A., Guides]: 5 [to] 8 percent impairment of
the whole person, permanent partial. His symptoms and tests place him in a
DRE [diagnosis-related estimate] lumbar category 2 in accordance with Table
15.3, [p]age 384, in the [A.M.A., Guides].”
Dr. Ward completed a report on February 3, 2005 and noted Dr. Clark’s findings.
Appellant requested a schedule award on October 11, 2005. The Office medical adviser
reviewed the medical evidence of record on February 24, 2006 and noted that DRE lumbar
category 2 of the A.M.A., Guides, selected by Dr. Clark, did not require verifiable radicular
pathology. He concluded that appellant did not have any ratable right or left lower extremity
impairment.
By decision dated March 2, 2006, the Office denied appellant’s claim for a schedule
award finding that the medical evidence did not establish a permanent impairment to a scheduled
member due to his accepted employment injury.
Appellant requested reconsideration of the Office’s March 2, 2006 decision on
June 6, 2006. In support of his reconsideration request, appellant submitted extensive medical
evidence regarding his various nonemployment-related conditions. Dr. Ward completed a report
on June 8, 2006 and included appellant’s reported symptoms on low back pain, burning pain to
his feet, the feeling as if a mosquito is biting his legs and increased pelvic pain. He noted that
appellant wanted to know if his falls could be related to his back injury and leg weakness.
Appellant also submitted a letter dated June 4, 2006, requesting that Dr. Darryl W.
Peterson, a Board-certified orthopedic surgeon, perform his next schedule award evaluation. In a
letter dated January 25, 2005, Ron Watson, a union official, informed appellant of the defect in
Dr. Clark’s October 18, 2004 report. On March 29, 2006 Mr. Watson provided appellant with
the requirements for a schedule award due to his spine condition.
By decision dated July 13, 2006, the Office listed the evidence submitted and found that
it was not relevant to appellant’s claim for a schedule award. The Office declined to reopen
appellant’s claim for consideration of the merits.5

5

Following the Office’s July 13, 2006 decision, appellant submitted additional new evidence. As the Office did
not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c).

3

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act6 and its implementing regulation7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.8 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.9
No schedule award is payable for a member, function or organ of the body that is not
specified in the Act or in the implementing regulations.10 A schedule award is not payable for an
impairment of the whole person.11 The spine is not included among the list members for which a
schedule award is payable.12
Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from appellant’s physician. In obtaining medical evidence required for a schedule
award, the evaluation made by the attending physician must include a description of the
impairment including, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.13
ANALYSIS -- ISSUE 1
Dr. Clark, Board-certified in physical medicine and rehabilitation, reported that appellant
had a whole person impairment of five to eight percent. He based this impairment rating on
DRE of the lumbar spine category 2.14 As noted by the Office medical adviser, this category
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
10

Brent A. Barnes, 56 ECAB ___ (Docket No. 04-1025, issued February 15, 2005).

11

Id.

12

Guiseppe Aversa, 55 ECAB 164, 167 (2003).

13

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

14

Supra note 4 at 384, Table 15-3.

4

includes nonverifiable radicular complaints or complaints of radicular pain without objective
findings. As noted above, appellant is not entitled to a schedule award for impairment to his
spine alone nor is he entitled to a schedule award based on impairment to the whole person.
Dr. Clark’s report did not provide sufficient detail regarding any impairment to
appellant’s lower extremities such that the claims examiner and others reviewing the file would
be able to clearly visualize the impairment with its resulting restrictions and limitations. His
report is, therefore, not sufficient to establish that appellant has any impairment to his lower
extremities based on his accepted lumbar spine injury. Furthermore, by placing appellant in a
spinal rating category which indicates that there were no objective findings supporting his claims
of radicular symptoms, Dr. Clark had indicated that appellant may not have the appropriate
findings to support his claim for a schedule award to his lower extremities. For these reasons,
Dr. Clark’s report is not sufficient to meet appellant’s burden of proof and does not support his
claim for a schedule award.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,15 the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.16 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.17
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the Office’s March 2, 2006 decision denying his
claim for a schedule award on June 6, 2006. In support of this request appellant submitted
additional new medical evidence. However, this evidence was not sufficient to require the
Office to reopen appellant’s claim for consideration of the merits as the evidence did not address
the relevant issue of whether appellant has any permanent impairment of a scheduled member as
a result of his accepted employment injury. The reports submitted addressed various
nonemployment-related conditions and did not provide any permanent impairment rating in
accordance with the A.M.A., Guides.
Appellant submitted a report from Dr. Ward dated June 8, 2006, which mentioned
appellant’s back pain and leg symptoms. However, Dr. Ward did address whether these findings
were permanent impairments and this report is not relevant to appellant’s claim for a schedule

15

See supra note 1.

16

Supra note 7 at § 10.606(b)(2).

17

Id. at § 10.608(b).

5

award. Appellant also failed to submit any relevant legal argument in support of his claim. For
these reasons, the Office properly declined to reopen his claim for consideration of the merits on
July 13, 2006.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical evidence to
establish that he sustained permanent impairment of a scheduled member as a result of his
accepted back injury and that, therefore, the Office properly denied his claim for a schedule
award. The Board further finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits on July 13, 2006.
ORDER
IT IS HEREBY ORDERED THAT the July 13 and March 2, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

